DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a printed wiring board, comprising: a plurality of magnetic material portions formed in the plurality of openings of the insulating substrate respectively and having a plurality of through holes; and a plurality of through-hole conductors formed on side walls of the through holes in the magnetic material portions, wherein the plurality of magnetic material portions comprises magnetic particles and resin such that the magnetic particles include particles forming the side walls and that gaps are formed between the particles and the resin, and each of the through-hole conductors includes a chemical copper plating film such that the chemical copper plating film is deposited in the gaps formed between the particles and the resin.

One close prior art Mano (US 2007/0257761 A1) teaches of a printed wiring board (Fig 1,7A), comprising: an insulating substrate (13,38; [0075-0078]) having a plurality (see Fig 1 showing a plurality of 10, thus a plurality of openings) of openings (27); a first conductor layer (52u) formed on a first surface of the insulating substrate; a second conductor layer (52d) formed on a second surface of the insulating substrate on an opposite side with respect to the first surface; a plurality of magnetic material portions (30) formed in the plurality of openings of the insulating substrate respectively and having a plurality (see Fig 1 showing a plurality of 10, thus a plurality of holes) of through holes (see Fig 7A showing opening in 30) extending from the first surface to the second surface of the insulating substrate; and a plurality of through-hole conductors (39) formed on side walls of the through holes in the magnetic material portions (30) such that the plurality of through-hole conductors connects the first conductor layer (52u) and the second conductor layer (52d), wherein the plurality of magnetic material portions (30) comprises magnetic particles ([0012,0061]; “powder serving as the magnetic material”) and resin ([0012,0061]; “resin”) such that the magnetic particles include particles forming the side walls (see Fig 7A showing  magnetic portion forming portions of the sidewalls), and each of the through-hole conductors includes a chemical copper plating film ([0075]; “electroless copper plating”); however Mano does not teach gaps are formed between the particles and the resin, and each of the through-hole conductors includes a chemical copper plating film such that the chemical copper plating film is deposited in the gaps formed between the particles and the resin.

Another close prior art Hagiwara (EP 3800651) teaches of a printed wiring board (Fig 8), comprising: an insulating substrate (20; [0022]) having a plurality of openings (21; [0027]); a first conductor layer (28) formed on a first surface of the insulating substrate (20); a second conductor layer (29) formed on a second surface of the insulating substrate (20) on an opposite side with respect to the first surface; a plurality of magnetic material portions (22) formed in the plurality of openings (21; [0027]) of the insulating substrate respectively and having a plurality of through holes (at 25) extending from the first surface to the second surface of the insulating substrate (20); and a plurality of through-hole conductors (26) such that the plurality of through-hole conductors (26) connects the first conductor layer (28) and the second conductor layer (29), wherein the plurality of magnetic material portions (22) comprises magnetic particles ([0030,0059-0075]) and resin ([0030,0059-0075]) such that the magnetic particles include particles ([0030,0059-0075]) forming the side walls, and each of the through-hole conductors includes a chemical copper plating film ([0106-0110]) such that the chemical copper plating film is deposited; however Hagiwara does not teach a plurality of through-hole conductors formed on side walls of the through holes in the magnetic material portions such that the plurality of through-hole conductors connects the first conductor layer and the second conductor layer, wherein the plurality of magnetic material portions comprises magnetic particles and resin such that the magnetic particles include particles forming the side walls and that gaps are formed between the particles and the resin, and each of the through-hole conductors includes a chemical copper plating film such that the chemical copper plating film is deposited in the gaps formed between the particles and the resin.
Another prior art Sugiura (US 2018/0315519 A1) teaches of a printed wiring board (Fig 1-4; [0012,0087]), comprising: an insulating substrate (1); and conductors, wherein the plurality of material portions comprises particles and resin such that the particles include particles and that gaps are formed between the particles and the resin, and each of the through-hole conductors includes a chemical copper plating film such that the chemical copper plating film is deposited in the gaps formed between the particles and the resin; however Sugiura does not teach a plurality of openings; a first conductor layer formed on a first surface of the insulating substrate; a second conductor layer formed on a second surface of the insulating substrate on an opposite side with respect to the first surface; a plurality of magnetic material portions formed in the plurality of openings of the insulating substrate respectively and having a plurality of through holes extending from the first surface to the second surface of the insulating substrate; and a plurality of through-hole conductors formed on side walls of the through holes in the magnetic material portions such that the plurality of through-hole conductors connects the first conductor layer and the second conductor layer, wherein the plurality of magnetic material portions comprises magnetic particles and resin such that the magnetic particles include particles forming the side walls and that gaps are formed between the particles and the resin.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896